DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
	This Office action addresses claims 1-22.  The claims have been new rejected under 35 USC 103.  This action is non-final. 


Claim Rejections - 35 USC § 103
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20140227624, “Liu I”) in view of Batawi et al (US 9246184) and Liu et al (US 20130316264, “Liu II”).
Regarding claims 1, 13, and 22, Liu I is directed to a method of making a solid oxide fuel cell.  The method involves the steps of tape casting an anode support (NiO-YSZ layer), coating an anode functional layer (AFL) slurry to form an NiO-ScCeSZ (ScCeSZ:  scandia and ceria stabilized zirconia [it is noted that the reference uses the abbreviation “SSZ”]) layer on the anode support, coating an ScCeSZ layer (“first electrolyte layer”) on the anode functional layer, coating an SDC layer (samarium doped ceria; “second electrolyte layer”) on the first electrolyte layer, sintering the combined anode support, AFL, first electrolyte layer, and second electrolyte layer together, coating a cathode layer on the second electrolyte, and sintering the combined anode support, AFL, first electrolyte layer, second electrolyte layer, and cathode layer together (all steps disclosed in [0022]).  Regarding claims 2, 13, 14, and 22, the first sintering step is carried out at 1250 C ([0022]).  Regarding claims 13 and 22, the second sintering step is carried out at 950 C ([0022]).  Regarding claims 5 and 17, the AFL has a thickness of 25 microns, anticipating the claimed range ([0022]).
As noted above, Liu I teaches that the anode support is made of NiO-YSZ.  However, the reference does not expressly teach that the anode support comprises NiO-ScCeSZ as recited in claims 1, 13, and 22.
Batawi et al. is directed to an electrolyte supported solid oxide fuel cell.  In col. 4, lines 5-10, the reference teaches that the electrode layers and electrolyte are made of the same ceramic material, such as yttria stabilized zirconia, scandia stabilized zirconia, or scandia ceria stabilized zirconia. 
Therefore, the claim limitation would have been obvious because a person skilled in the art would have substituted scandia ceria stabilized zirconia for the YSZ component of the anode support of Liu I.  As noted above, Batawi et al. indicates a functional equivalence among zirconias stabilized with yttria, scandia, and scandia + ceria when used in electrode layers in solid oxide fuel cells.  Therefore, the skilled artisan would have been able to substitute the scandia ceria stabilized zirconia for the YSZ component of the anode support of Liu I, and achieved predicable results in doing so.  Accordingly, the limitation would be rendered obvious. 
Liu I further does not expressly teach drying steps of drying the AFL slurry, drying the first electrolyte layer, and drying the second electrolyte layer subsequent to the deposition of each, as recited in claim 1, nor that the temperature of such drying is less than 50 C as recited in claims 10, 11, 13, and 22.  Liu I further does not teach that the coating of the each of the layer is done by spray coating, as recited in claims 12 and 13, or ultrasonic spray coating, as recited in claims 12 and 22.
Liu II is directed to a multilayer electrolyte for a solid oxide fuel cell.  The multiple electrolyte layers may be applied by an ultrasonic spray coater ([0040]).  Further, each electrolyte layer is dried and the solvent evaporated prior to a successive electrolyte layer being deposited (see [0020]).  The drying temperature is preferably at least 30 C ([0024]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (drying of layers forming a solid oxide fuel cell after deposition of each layer) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As noted above, the Liu II reference teaches the drying of electrolyte layers.  It would have also been obvious to dry the anode (AFL) layer of Liu I, as recited in claims 1 and 13.  Such drying would be appreciated by one skilled in the art as forming a more stable layer that subsequent layers could be deposited on, that is, a solid layer free of any liquids that could affect placement and layering characteristics of subsequently deposited layers.   Regarding the claimed drying temperature of less than 50 C (claims 10, 11, 13, and 22), the disclosed range of Liu II (30 C or more) overlaps this range and renders it obvious.  
Regarding claims 12, 13, and 22, which recite spray coating or ultrasonic spray coating, these limitations would be rendered obvious because a particular known technique (deposition of solid oxide fuel cell layers by ultrasonic spray coating) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  
Accordingly, the artisan would have used ultrasonic spray coating to deposit the layers of Liu I.  Regarding claims 13 and 22, which recite that the AFL slurry comprises ethyl alcohol, it is noted that Liu II teaches many different solvents can be used in its process, including ethanol ([0024]).  Accordingly, this limitation would be rendered obvious.  Further regarding claims 13 and 22, which recite that the apparatus is cooled to room temperature after the first sintering step and prior to deposition of the cathode, although this step is not specifically disclosed in Liu I, it is implied by the reference.  The skilled artisan would understand that between sintering steps, the workpiece would be cooled to room temperature to allow for proper deposition of the cathode layer prior to the second sintering step.  Accordingly, this limitation would also be rendered obvious.  
Regarding claims 2 and 14, which recite that the first sintering step is carried out for two hours, this value would be rendered obvious by Liu I.  Liu I teaches that the second sintering step (at 950C) is carried out for two hours and a pre-sintering step (of the support) is also carried out at two hours at 850C.  Accordingly, these disclosures indicate that two hours is an appropriate amount of time for sintering and as such this would be rendered obvious.  
Regarding claims 3, 4, 15, 16, and 22, which recite the weight percent of NiO and ScCeSZ in the anode functional layer slurry, such limitations would be rendered obvious.  The relative amounts of NiO and ScCeSZ could be manipulated to affect a number of parameters such as the catalytic activity of the layer (NiO content), the ionic conductivity of the layer (zirconia content), and in aggregate, the viscosity of the coating slurry.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Regarding the weight percent of the ScCeSZ in the first electrolyte layer slurry and SDC in the second electrolyte layer slurry recited in claims 6, 8, 18, 20, and 22, such values can be routinely manipulated to affect the viscosity of the coating slurry.  Accordingly, these values are rendered obvious for the reasons stated above. 
Regarding claim 22, which recited that the spray coating of the AFL is done four times at a deposition rate of 1.0 mL/min, it is noted that the Liu II reference teaches that thickness of the electrolyte layers can be controlled by flowrate ([0028]).  A value of 1.0 mL/min is specifically disclosed.  Further, it would be obvious that the number of times coated (number of passes) is proportional to resulting thickness. Accordingly, it would obvious to optimize the flowrate and number of passes to affect the thickness as indicated by Liu II.  As such, four passes coated at a rate of 1.0 mL/min would be rendered obvious. 
Regarding claims 7, 19, and 22, it is noted that Liu I teaches that the first electrolyte layer thickness is 1 micron ([0022]), which is just below the range of the claims.  However, electrolyte thickness is a result-effective variable that can be manipulated to affect structural integrity/mechanical strength and internal resistance.  A thicker electrolyte would provide increased strength at the expense of slightly increased internal resistance.  Therefore, it would be obvious to make the first electrolyte layer of Liu I slightly thicker.  As such, the claimed range would be rendered obvious. 
Regarding claims 9, 21, and 22, it is noted that Liu I teaches that the second electrolyte layer thickness is 15 microns ([0022]), which is slightly above the range of the claims.  However, as noted above electrolyte thickness is a result-effective variable that can be manipulated to affect structural integrity/mechanical strength and internal resistance.  A thinner electrolyte would provide decreased internal resistance at the expense of slightly decreased strength.  Therefore, it would be obvious to make the second electrolyte layer of Liu I slightly thinner.  As such, the claimed range would be rendered obvious. 

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 25, 2022